Justice RIVERA-SOTO,
concurring in part and dissenting in part.
Save for the conclusions expressed in Part VI of the Court’s opinion, ante, 184 N.J. at 65, 875 A.2d at 895, I concur with the thoughtful and thorough analysis presented by Justice Long. With respect to the Court’s dual conclusion that defendant did not waive the right to be present at sidebar and that defendant’s failure to object to the trial court’s preference that parties not participate in sidebar discussions, which permits the application of the principles we today announce to this case, I must part company with the majority. In my view, the Appellate Division correctly concluded that defendant W.A. waived his right to be present at sidebar during the individual voir dire of jurors at his child sexual assault trial and, hence, in the context of this case, we need not address whether any objections should have been interposed or whether the absence of that objection was “clearly capable of producing an unjust result....” R. 2:10-2.
The entire colloquy between the trial court and defendant’s counsel on this issue is described by the Court, ante, 184 N.J. at 49-50, 875 A.2d at 885, and need not be repeated here. What does bear repetition is this: defendant neither requested leave to *68attend the individual voir dire of jurors conducted at sidebar, nor objected to the trial court’s stated preference concerning a defendant’s presence at sidebar during the individual voir dire of jurors. Because of that failure, I side with the Appellate Division, which held that
defendant’s failure to object to the exclusion from sidebar conferences precludes a challenge on appeal. See United States v. Gagnon, 470 U.S. 522, 528, 105 S.Ct. 1482, 1485, 84 L.Ed.2d 486 (1985). When a defendant does not make a specific request to be present at sidebar during voir dire, the defendant waives the right to be present. United States v. Sherwood, 98 F.3d 402, 407 (9th Cir.1996); Cardinal v. Gorczyk, 81 F.3d 18, 20 (2d Cir.1996); United States v. Washington, 705 F.2d 489, 497 (D.C.Cir.1983). This is so even when the judge rules that he will not allow an abuse of the attorney voir dire at sidebar. Sherwood, supra, 98 F.3d at 407.
This conclusion is further buttressed by the fact that the sole juror whose questioning is noted by the majority, Ms. Li, was not stricken by either side “although defense counsel had all of his peremptory challenges remaining.” Ante, 184 N.J. at 51, 875 A.2d at 886.
I cannot subscribe to a holding that perforce turns able trial counsel into shrinking violets in the face of a trial judge’s neutral expression of a preference. At the very least, defense trial counsel — who is in the very best position to gauge the immediate and long-term effects of his actions or failures to act — is required to preserve an issue for appeal by either making a direct request or objecting to the trial court’s determination. Because we require pro se defendants to object in order to preserve any real or perceived violation of the right of presence during the sidebar voir dire of individual jurors, see State v. Davenport, 177 N.J. 288, 304-05, 827 A.2d 1063 (2003), we certainly cannot expect less from trial counsel licensed to practice law in this State. Simply said, in these circumstances, defense counsel’s unexeused and unexplained failure either to object or make a request in the first instance must foreclose direct appellate relief.
I, therefore, respectfully dissent as to Part VI of the Court’s opinion.
*69For reversal and remandment — Chief Justice PORITZ and Justices LONG, LaVECCHIA, ZAZZALI, ALBIN and WALLACE — 6.
For concurrence in part; dissent in part — Justice RIVERA-SOTO — 1.